Name: COMMISSION REGULATION (EC) No 2582/95 of 3 November 1995 on the transport for the free supply to Azerbaijan and Tajikistan of rye flour
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product;  transport policy
 Date Published: nan

 4. 11 . 95 EN Official Journal of the European Communities No L 263/3 COMMISSION REGULATION (EC) No 2582/95 of 3 November 1995 on the transport for the free supply to Azerbaijan and Tajikistan of rye flour  9 500 tonnes (net) destined for Tajikistan of which :  3 000 tonnes made available in the station of Braunschweig with effect from 4 December 1995,  3 000 tonnes made available in the station of Braunschweig with effect from 18 December 1995,  3 500 tonnes made available in the station of Bad Langensalza with effect from 1 1 December 1995 ;  3 500 tonnes (net) destined for Azerbaijan via the port of Trieste made available in the station of Vienna with effect from 4 December 1995. After the expiry of 10 days following the dates mentioned above, the successful tenderer shall be required to reim ­ burse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees , etc .) referred to at Article 6 ( 1 ) (e) (4) of Regu ­ lation (EC) No 2009/95 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 2009/95 (2) established the detailed rules applicable to the free supply of agricultural products provided for by Council Regula ­ tion (EC) No 1975/95 ; whereas, it is appropriate to open a tendering procedure for the supply of 13 000 tonnes of rye flour intended for Azerbaijan and Tajikistan ; Whereas, in view of the present difficulties in these Re ­ publics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee , Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130 , B-1049 Bruxelles/Brussel . The closing date for the lodgement of tenders shall be 13 November 1995 at 5 p.m . (Brussels time). In the case of non-acceptance of offers on 13 November, a second closing date for the lodgement of offers shall be 23 November 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days. 2 . The offer shall relate to the supply of the total of the quantities of a lot referred to in Article 1 (3). Tenderers, where appropriate , shall take account of the unloading and transit prices referred to in Annex V. In relation to the transport to Tajikistan, the tenderer must submit a letter of guarantee issued by the port and rail authorities of the country of first entry into the Commonwealth of Independent States (CIS) certifying the Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 13 000 tonnes (net) of rye flour as indi ­ cated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to one lot. 2 . The supply costs shall relate to the take over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board stowed on wagon, during a maximum period of 10 days from the dates indicated in the following manner : (') OJ No L 191 , 12. 8 . 1995, p. 2. 2 OJ No L 196, 19 . 8 . 1995, p. 4. No L 263/4 EN Official Journal of the European Communities 4. 11 . 95 availability of the means of transport as well as the wagons necessary for the proper execution of the opera ­ tion . Article 12 (2) of Regulation (EC) No 2009/95 is applicable also in the case of non payment to the railway authorities of the different Republics of the CIS crossed. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 230 per tonne of flour. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II , on the basis of the model in Annex IV and, where applicable, Annex IV (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation , a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1995. For the Commission Franz FISCHLER Member of the Commission 4 . 11 . 95 EN Official Journal of the European Communities No L 263 5 ANNEX I TAJIKISTAN : 9 500 (net) tonnes of rye flour Delivery stage : Goods not unloaded at the frontier points Final delivery date at the frontier points : Amusang : 3 000 tonnes by 24 January 1996 Sari-Assia : 3 000 tonnes by 7 February 1996 Bekabad : 3 500 tonnes by 31 January 1996 AZERBAIJAN : 3 500 tonnes (net) of rye flour Delivery stage : Beiuk-Kesik via the ports of Poti or Batumi (goods not unloaded) Final delivery date at the port : 3 500 tonnes by 27 December 1995 ANNEX II (a) Place of take-over in Tajikistan : 1 . Frontier points of Sari-Assia, Amusang and Bekabad  goods not unloaded. However, for the wagons of which the seals affixed by the representatives of the Commission are not intact at the designated frontier points , the take-over certificate may not be issued until after unloading and the quantitative and qualitative control of the goods to be effected at the first station inside the country at which unloading is possible . 2 . Authority entitled to deliver the take-over certificate : Ministry of Trade and Material Resources of the Republic of Tajikistan, Dushanbe, Ul . Bochtar No 37 (b) Place of take-over in Azerbaijan : 1 . Beiuk-Kesik  Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul . Usif Zaade No 13, Mr F. R. Mamedov  President, Tel . (789 22) 66 74 51 /66 38 20 . No L 263/6 EN Official Journal of the European Communities 4. 11 . 95 ANNEX III Regulation (EC) No 2582/95 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product \ Packaging \ Total quantity in tonnes (net) (gross) No of big-bags \ Place and date of takeover \ Name of boat I Name and address of transport company \ Name and address of the monitoring agency : Name and signature of its on the spot representative : Observations or remarks : Signature and stamp of the producer 4. 11 . 95 EN Official Journal of the European Communities No L 263/7 ANNEX IV Regulation (EC) No 2582/95 TAKE-OVER CERTIFICATE AT THE PORT OF POTI/BATUMI I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product Packaging Total quantity in tonnes (net) (gross) No of big-bags Place and date of take-over Name of boat Name and address of transport company Name and address of monitoring agency : Name and signature of its on the spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature and stamp of the authorities No L 263/8 EN Official Journal of the European Communities 4. 11 . 95 ANNEX IV (a) Regulation (EC) No 2582/95 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL WAGONS IN THE COUNTRIES OF DESTINATION I, the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) No of packets Date frontier crossed Quantities (') Signature and remarks 1 J 2 l I I I 3 I I l l l 4 I I 1 I 5 \ I I i I 6 \ I i i 7 \ I l 1 i l 8 \ I I I \ I I 9 \ \ I I I f I i 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found . Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitoring agency Name, signature and stamp Name, signature and stamp of the beneficiary 4. 11 . 95 r EN Official Journal of the European Communities No L 263/9 ANNEX V Transit prices on Georgian territory AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator $4 $ 5,5 Poti Batumi $ 120$ 15,1 $ 16,5 General cargo in covered wagons $ 6 $ 15,1 $ 16,5 $ 120 Thermos wagons $7 $ 30,8 $33,8 $ 120 ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator $4 $ 5,5 Poti Batumi $ 120$ 15 $ 17 General cargo in covered wagons $ 6 $ 15 $ 17 $ 120 Thermos wagons $ 7 $ 31 $ 35 $ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost per tonne $ 3 $3,5 $5